UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Foi mf er mer se fm em jm, oc hn je om a pS a oe ld | xX
PETER KRAVITZ, as Trustee of the
Aegean Litigation Trust,
Plaintiff, ORDER
- against - 19 Civ. 8438 (NRB)

E. NIKOLAS TAVLARIOS, PETER C.
GEORGIOPOLOUS, JOHN P. TAVLARIOS, and
GEORGE KONOMOS,

Defendants.
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
The Court is in receipt of the parties’ letters of November
25 and December 2, 2019. While it does not find that a conference
is necessary before the motion is made, it is the Court’s custom
to give a plaintiff the opportunity to amend the complaint before
the motion to dismiss is made if plaintiff believes that he can,
consistent with Rule 11, address issues raised in the defendants’
pre-motion letter. Plaintiff shall advise the Court within one
week if he wishes to file an amended complaint and, if so, how
soon he will do so. If an adjustment to the briefing schedule is
required, the Court assumes that such an adjustment can be

negotiated by the parties.

 
oe

SO ORDERED.

Dated: New York, New York
December $5 , 2019

  

chicwelot

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
